Case 20-70035-jwc       Doc 22      Filed 03/25/21 Entered 03/25/21 10:30:12        Desc Main
                                    Document      Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: March 25, 2021
                                                        _________________________________

                                                                 Jeffery W. Cavender
                                                            U.S. Bankruptcy Court Judge

 ________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

IN RE:                                          |
                                                |
LATOSHA DEWAUN MATHIS,                          |      CHAPTER 13
                                                |
         DEBTOR                                 |      CASE NO. 20-70035-JWC
                                                |

                            ORDER GRANTING DEBTOR’S
                         MOTION TO CONVERT TO CHAPTER 13

         On February 8, 2021, Debtor filed a Motion to Convert to Chapter 13 (the

“Motion”)(Doc. No. 16) seeking to convert her Chapter 7 bankruptcy case to a case under

Chapter 13 of Title 11 of the United States Code. The Motion came before the court for hearing

on March 11, 2021. A hearing was held on the Motion. No opposition was filed with the Court

or announced at the hearing. The Court having considered the Motion, it is hereby

         ORDERED the Motion to Convert to Chapter 13 is GRANTED: the above-styled case

is hereby CONVERTED from a case under Chapter 7 to a case under Chapter 13 in accordance

with 11 U.S.C. § 706(a); It is
Case 20-70035-jwc        Doc 22     Filed 03/25/21 Entered 03/25/21 10:30:12            Desc Main
                                    Document      Page 2 of 3



       FURTHER ORDERED that the chapter 7 trustee or any other entity entitled to

compensation may file an application for compensation and reimbursement of expenses; It is

       FURTHER ORDERED that the Chapter 7 discharge did not release the bankruptcy

estate’s liability on the claims filed when this case was pending as a Chapter 7. Therefore, all

allowed claims reflected on the Bankruptcy Court’s Claims Register shall be funded pursuant to

the terms of the Chapter 13 plan; It is

       FURTHER ORDERED that if the Debtor is unable to complete this Chapter 13, the

case shall be converted back to Chapter 7 and shall not be dismissed as a Chapter 13.

                                     [END OF DOCUMENT]


Prepared and Submitted by
JEFF FIELD & ASSOCIATES:

/s/ Christopher J. Sleeper
____________________________________
CHRISTOPHER J. SLEEPER
Attorney for Debtor
State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
Case 20-70035-jwc     Doc 22      Filed 03/25/21 Entered 03/25/21 10:30:12   Desc Main
                                  Document      Page 3 of 3



                   IDENTIFICATION OF PARTIES TO BE SERVED

S. Gregory Hays
3343 Peachtree Road, NE
Atlanta, GA 30326-1085

R. Jeffrey Field
Jeff Field & Associates
342 North Clarendon Avenue
Scottdale, Georgia 30079

Nancy J. Whaley
303 Peachtree Center Ave.
Suite 120 Atlanta, GA 30303

Office of the U.S. Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Latosha Dewaun Mathis
2623 Memory Lane
Douglasville, GA 30135

All Creditors Reflected On
The Court’s Mailing Matrix
